Title: To James Madison from Thomas Jefferson, 30 May 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello May 30. 10.
In the action brought against me by Edward Livingston, the counsel employed, Wirt & Hay (Wickham declining) desire me to furnish them with the grounds of defence, with as little delay as possible. The papers relating to the batture in the offices of State, the Treasury & war, will undoubtedly be needed to exhibit facts. I am now engaged on this subject, and not to give you unnecessary trouble I write to the Secretaries of State, Treasury & War directly, not doubting you will approve of their communicating what is necessary on the assurance of the papers being faithfully & promptly returnd, after extracting material parts. One article I am obliged to trouble yourself for; to wit Moreau de l’Isle’s Memoir which I have never read; & yet am sure it is too able not to be the most important I can consult. Will you be so good as to furnish me a printed copy if it has been printed or to lend the M. S. if not printed. I have copies of all the opinions printed before 1809. Poydras shewed me an argument of his in which I recollect that I thought there was one sound & new view. I have now forgotten it, & have no copy. Your’s affectionately
Th: Jefferson
P. S. No rain since the 3d. inst. Every thing getting desperate.
